COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                             NO. 02-13-00051-CV


TINA M. CANTRELL                                                   APPELLANT

                                        V.

RONALD M. CANTRELL                                                  APPELLEE


                                    ------------

          FROM COUNTY COURT AT LAW NO. 1 OF PARKER COUNTY

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      On July 10, 2013 and August 1, 2013, we notified appellant that her brief

had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).

See Tex. R. App. P. 38.6(a). We stated we could dismiss the appeal for want of

prosecution unless appellant or any party desiring to continue this appeal filed

with the court within ten days a response showing grounds for continuing the

appeal. See Tex. R. App. P. 42.3. We have not received any response.


      1
      See Tex. R. App. P. 47.4.
      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).



                                                  PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: August 22, 2013




                                    2